DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over AVERBUCH-ELOR et al (HADAR AVERBUCH-ELOR et al, “Bringing Portraits to Life”, ACM Transactions on Graphics, Vol. 36, No. 4, Article 196. November 2017, already of record), and in view of Li et al (U.S. Pub. 2020/0051303 A1).
Regarding claim 1, AVERBUCH-ELOR et al teaches a method for generating a facial animation from a single image (page 1, Abstract, “We present a technique to automatically animate a still portrait, making it possible for the subject in the photo to come to life and express various emotions. …… our technique uses only a single target image. We animate the target image through 2D warps that imitate the facial transformations in the driving video.”), comprising following steps: 
              (1) generation of facial feature points of the image: calculating feature points of a facial area in the image and feature points of a background area in the image (page 3, Section 3, paragraph 1, “Many methods have been proposed for detecting fiducial points on faces at fixed standard locations (eyes, mouth corners, etc., see red points in Figure 2). However, to bring the full head of the target image to life we need to allow the entire head to move and change its pose. Thus, we track additional points outside the face region to help guide the overall head.”); 
             (2) global two-dimensional deformation of the image: based on initial feature points obtained in the step 1 and changes of the feature points specified by a user or a program, generating, through global two-dimensional deformation, a deformation image that conforms to constraint of the feature points (page 3, Section 3, paragraphs 2 and 5, image warping); 
              (3) optimization of details of the facial area: optimizing texture of the facial area in the deformation image 
              (4) generation of texture of the oral cavity area: synthesizing texture of the oral cavity area 
AVERBUCH-ELOR et al does not explicitly teach optimizing texture of the facial area in the deformation image and synthesizing texture of the oral cavity area 
Li et al, in the same field of endeavor, teaches optimizing texture of the facial area in the deformation image and synthesizing texture of the oral cavity area claimed invention. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in AVERBUCH-ELOR et al and Li et al by optimizing texture of the facial area in the deformation image and synthesizing texture of the oral cavity area 
Regarding claim 2, the combination of AVERBUCH-ELOR et al and Li et al would suggest the method for generating the facial animation from a single image according to claim 1, wherein the step 1 comprises following sub-steps: (1.1) generation of the feature points of the facial area: detecting two-dimensional feature points of the face of the initial image of a target person, an identity coefficient of the person, an expression coefficient and a rigid transformation coefficient; by transmitting an expression coefficient and a rigid transformation coefficient of the driving person, generating a corresponding three-dimensional hybrid deformation model, and projecting it onto a two-dimensional plane, to obtain offset facial feature points; (1.2) generation of the feature points of the background area: detecting and tracking feature points of a non-facial area in a driving video, and transforming the feature points of the non-facial area into a target image by a following formula: pit=φ . pis , where s denotes the driving person, t denotes the target person, pit denotes the feature point of the non-facial area after the target person is offset, pis denotes a feature point corresponding to a current i-th frame of the driving person, and φ denotes a rigid transformation matrix between the initial facial feature points of the target person and initial facial feature points of the driving person, and through the above formula, the feature points of the non-facial area of the target image is obtained (AVERBUCH-ELOR et al: page 3, Section 3, paragraphs 1 and 4, detecting/tracking feature points in in and outside facial regions; Fig. 2, red points and yellow points. Pages 3-4, Section 4, aligning and similarity transformations. The matrix ϕ for various transformations would contain all the coefficients in the claim.).
Regarding claim 3, the combination of AVERBUCH-ELOR et al and Li et al would suggest the method for generating the facial animation from a single image according to claim 2, wherein the step 2 comprises: calculating an offset value of each of the feature points based on the feature points of the target person after the offset and the initial feature points; triangulating while taking the feature points of the facial area and the feature points of the background area as vertices; and interpolating offset values of the vertices in each triangle to obtain an offset map; filtering the non-facial area in the offset map with Gaussian kernel, in order to eliminate a problem of discontinuity of the offset values in the non-facial area, a radius of the Gaussian core being in a range of [7, 32] and increasing as a distance from the facial area increases; and finally, through the offset map, transferring pixels in corresponding positions in an original image to positions in a current image, to obtain the deformation image (AVERBUCH-ELOR et al : Page 4, Section 4, paragraphs 4-8, computing various offsets, and interpolating various offsets in the dense warp field, and smoothing the various regions. Note: the claim uses slightly different terms as the prior art reference of AVERBUCH-ELOR et al, e.g., triangulation vs. field, vertices vs. points, filtering vs. smoothing, etc. However, the reference discloses the same or equivalent computations.).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 4, the prior art references of AVERBUCH-ELOR et al and Li et al, as well as other references of record, disclose various limitations of the claim, including the claims that it is dependent of. However, the prior art fails to disclose all limitations of the claims, and to show the obviousness of the claim as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. Claim 5 is dependent of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references in form 892 are relevant to current applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613